Citation Nr: 0430711	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  93-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from July 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a psychiatric disability. His 
claim was first presented to the Board in May 1994, at which 
time it was remanded for additional development.

The claim was returned to the Board and in a July 1995 
decision, the veteran's claim was denied. He then filed an 
appeal with the U.S. Court of Appeals for Veterans Claims 
(Court). With the consent of the Court, the veteran's 
representative and the VA's General Counsel moved to remand 
the case to the Board. In an April 1997 action, the Board 
returned the claim to the RO for further development. The 
claim was then returned to the Board in December 1998, at 
which time it was sent for an independent medical opinion.

After the independent medical opinion was obtained, the Board 
denied the veteran's claim in November 1999. The veteran 
again appealed to the Court, and in March 2001, the Court 
vacated the Board's November 1999 decision, and remanded the 
veteran's claim for compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).

There is a report of contact form in the claims folder dated 
June 2001, showing that the Board called the veteran to 
clarify whether or not he wanted a personal hearing. The 
veteran clarified that he did not want a hearing, and wished 
for the Board to proceed.

The Board denied the veteran's claim in August 2001, and in 
August 2003, the Court vacated and remanded the Board's 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In the Court's August 2003 memorandum decision, it pointed 
out that there had been a change in the interpretation of the 
law with respect to the adjudication of claims involving pre-
existing conditions and the application of the presumption of 
soundness.  It pointed out that the VA Office of General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The Court reached a similar interpretation in Cotant v. 
Principi, 17 Vet.App. 116 (2003).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Inasmuch as the RO has not yet considered the veteran's claim 
pursuant to the new interpretation of the law regarding the 
presumption of soundness, the veteran's claim must be 
remanded so that the RO can consider it pursuant to the 
aforementioned new interpretation of the law.  VAOPGCPREC 3-
2000.

The veteran submitted a letter from Dr. J.M. in August 2004.  
Since the veteran has not waived his right to RO review of 
the evidence, this matter must be remanded to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC). 38 C.F.R. § 
20.1304 (2004); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  This opinion should be considered by the 
RO when it readjudicates the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim of service connection for a 
psychiatric disability.  The RO should 
consider the presumption of soundness and 
the requirements that must be met to 
rebut the presumption pursuant to Cotant 
v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003.  The RO should also 
consider the August 2004 opinion of Dr. 
J.M.  If the determination with respect 
to this claim remains unfavorable, the RO 
must issue a Supplemental Statement of 
the Case and provide the veteran a 
reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 







2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




